Citation Nr: 1730356	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-07 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. N., Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to March 1971, including in the Republic of Vietnam, and from March 1971 to July 1973.  The character of his discharge from his second period of service bars him from receiving VA benefits based on that service. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified in support of this claim during a hearing held before the undersigned Veterans Law Judge in November 2015.  The Board remanded this claim to the Agency of Original Jurisdiction in September 2016. 


REMAND

The Veteran seeks service connection for a back disability on either a direct basis, as related to active service, including presumed exposure to herbicides while serving in Vietnam, or a secondary basis, as caused or aggravated by service-connected disabilities, including diabetes and peripheral neuropathy.  

During the course of this appeal, the RO assisted the Veteran in the development of his claim by providing him VA examinations, during which examiners discussed the etiology of his back disabilities.  The Board finds that the reports of those examinations are insufficient to decide this claim on a secondary basis.  The first includes the examiner's opinion ruling out a relationship between a back disability and service-connected diabetes, but is not supported by rationale or medical findings of record.  Also, as the Veteran's representative argues in a May 2017 Appellant's Post-Remand Brief, the second includes an opinion succinctly ruling out a relationship between the Veteran's back disability and service-connected disability, but not supported by rationale or medical findings or record.  Neither contemplates the June 2009 written opinion of K. R., M.D., a private orthopedist, indicating that the Veteran's service-connected peripheral neuropathy, with which he struggled for years, might be one reason several back surgeries have been relatively ineffective.  That opinion suggests a service-connected disability might be aggravating the back disability, thereby necessitating a more comprehensive medical opinion.

Accordingly, this claim is REMANDED for the following action:

1.  Transfer this case to the VA examiner who examined the Veteran in February 2017 for a more comprehensive opinion on the etiology of the Veteran's back disabilities.  The examiner should review the record, including the private orthopedist's June 2009 comments, and opine whether it is at least as likely as not (50 percent or greater probability) that any service-connected disabilities, particularly peripheral neuropathy and diabetes, have caused any back disability.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any service-connected disabilities, particularly peripheral neuropathy and diabetes, have aggravated (permanently increased in severity beyond the natural progress of the disorder) any back disability.  The examiner should provide a rationale for the opinion with references to the record for the opinion.  The examiner should also discuss the June 2009 opinion of K. R., M.D.

2.  Readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

